Citation Nr: 1751994	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes the claim for service connection for bilateral hip disability was denied in an April 2007 rating decision.  The Veteran appealed the denial and a statement of the case (SOC) was issued in February 2009, but the Veteran did not perfect the appeal in a timely matter.  However, at the time of the decision and   SOC, service treatment records were not available.  As such records have now   been received, consideration of the claim on the merits is warranted.  See 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the claims on appeal.

Although the record contains two opinions from August 2010 suggesting the Veteran's hip disabilities are related to service, the opinions did not contain adequate rationale for the opinions provided. Accordingly, a VA examination       and opinion are needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 


During his 2017 videoconference hearing, the Veteran testified that he started receiving SSA disability benefits in 2005 for his hips.  Thus, on remand, the AOJ should request the Veteran's SSA records.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Request from the SSA the records pertinent to the claim by the Veteran for disability benefits as well as the medical records relied upon to decide the claim.     If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.

2.  Obtain updated VA treatment records. If records are not available, the Veteran and his representative should be notified and the claims file annotated as such.

3. After the above has been completed to the           extent possible, schedule the Veteran for a VA          hip examination to determine whether the current         right and left hip disabilities are related to service.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be clearly set forth in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and/or left hip disabilities arose in service or are etiologically related to his military service.  Please explain why or why not.

4. After completing the requested action, and any additional actions deemed warranted, the AOJ     should readjudicate the claims on appeal. If the  benefits sought on appeal remain denied, the      Veteran and his representative should be furnished        a supplemental statement of the case and given the opportunity to respond thereto.  The case should
then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





